      Case 1:18-cv-01129-EGS Document 40 Filed 07/12/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                        )
 INSTITUTE AT COLUMBIA                         )
 UNIVERSITY, et al.                            )
                                               )
         Plaintiffs,                           )   Civil Action No. 18-1129 (EGS)
                                               )
                 v.                            )
                                               )
 DEPARTMENT OF DEFENSE, et al.                 )
                                               )
         Defendants.                           )


                       JOINT MOTION FOR EXTENSION OF TIME
                              TO FILE STATUS REPORT

       On May 20, 2019, the parties to this Freedom of Information Act (“FOIA”) action

filed an Amended Joint Status Report, see ECF No. 33, informing the Court about, inter

alia, the status of Defendants’ processing of Plaintiffs’ multiple FOIA requests and

requesting that the Court order the parties to file a new Status Report on July 12, 2019. On

May 21, 2019, Plaintiffs filed a motion for a processing schedule or, in the alternative, a

status conference, concerning Defendant CIA’s processing of Plaintiffs’ FOIA requests,

see Pls.’ Mot. for a Processing Schedule or, in the Alternative, Status Conference (“Pls.’

Mot. for a Processing Schedule”), ECF No. 35, which Defendants opposed, see Defs.’ Opp.

to Pls.’ Mot. for a Processing Schedule, ECF No. 38. The Court has not yet ruled on the

parties’ request to file a Joint Status Report on July 12, 2019, nor Plaintiffs’ pending

motion. However, the parties now need some additional time to file an updated status

report. Accordingly, out of an abundance of caution, the parties respectfully request a short

extension of time, i.e., from July 12, 2019, through and including July 18, 2019, to file their

next Status Report. In support of the present motion, the parties state the following:
      Case 1:18-cv-01129-EGS Document 40 Filed 07/12/19 Page 2 of 3



       1.      On May 20, 2019, the parties filed an Amended Status Report, which

informed the Court about the status of Defendants’ processing of Plaintiffs’ multiple FOIA

requests.

       2.      A day after the parties filed their May 20, 2019 Amended Status Report,

Plaintiffs filed a motion for a processing schedule or, in the alternative, status conference,

concerning Defendant CIA’s processing of Plaintiffs’ FOIA requests, see Pls.’ Mot. for a

Processing Schedule, ECF No. 34, which Defendants opposed on June 6, 2019, see Defs.’

Opp. to Pls.’ Mot. for a Processing Schedule, ECF No. 38. The briefing on Plaintiffs’

motion has been completed since June 13, 2019. See Pls.’ Reply in Supp. of Pls.’ Mot. for

a Processing Schedule, ECF No. 39.

       3.      On July 1, 2019, Defendant CIA produced an interim response to Plaintiffs’

FOIA requests, reflecting a review of 462 out of 1,746 remaining potentially responsive

records.

       4.      The parties seek a short extension of time, i.e., from July 12, 2019, through

and including July 18, 2019, to file their Joint Status Report. The parties request this short

extension as a result of the press of other work commitments.

       5.      Accordingly, the parties respectfully request that the Court grant them until

July 18, 2019 to file a Joint Status Report. A proposed order is attached.

Dated: July 12, 2019                           Respectfully submitted,


 _/s/ Jameel Jaffer___________                    JOSEPH H. HUNT
 Jameel Jaffer (D.C. Bar No. MI0067)              Assistant Attorney General,
 Alex Abdo (admitted pro hac vice)                Civil Division
 Knight First Amendment Institute
 at Columbia University                           MARCIA BERMAN
 475 Riverside Drive, Suite 302                   Assistant Branch Director
 New York, NY 10115

                                              2
     Case 1:18-cv-01129-EGS Document 40 Filed 07/12/19 Page 3 of 3



 (646) 745-10115                               /s/ Tamra T. Moore_________
 alex.abdo@knightcolumbia.org                  TAMRA MOORE
                                               United States Department of Justice
 Brett Max Kaufman                             Civil Division, Federal Programs Branch
 American Civil Liberties Union                Tel: (202) 305-8628
 125 Broad Street—18th Floor                   Fax: (202) 305-8517
 New York, NY 10004                            Tamra.Moore@usdoj.gov
 T: 212.549.2500
 F: 212.549.2654                               Counsel for Defendants
 bkaufman@aclu.org

 Arthur B. Spitzer (D.C. Bar No. 235960)
 American Civil Liberties Union
   of the Nation’s Capital
 4301 Pennsylvania Avenue, NW,
 Suite 434
 Washington, D.C. 20008
 T: 202.457.0800
 F: 202.457.0805
 artspitzer@aclu-nca.org


 Counsel for Plaintiffs



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 12th day of July, 2019.



                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE




                                           3
